J-S05033-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                 Appellee                :
                                         :
                    v.                   :
                                         :
DEMARCO RAYSHUN LANDINGHAM,              :
                                         :
                 Appellant               :     No. 1151 WDA 2018

             Appeal from the PCRA Order Entered July 16, 2018
                in the Court of Common Pleas of Erie County
            Criminal Division at No(s): CP-25-CR-0002614-2015
                                        CP-25-CR-0002615-2015

BEFORE:    PANELLA, P.J., NICHOLS, J. and STRASSBURGER, J.*

JUDGMENT ORDER BY STRASSBURGER, J.:FILED MARCH 25, 2019

     Demarco Rayshun Landingham (Appellant) appeals from the July 16,

2018 order dismissing his petition filed under the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review, we quash this appeal.

     In light of our disposition, a complete recitation of the factual and

procedural history is unnecessary. Pertinent to this appeal, on May 9, 2016,

Appellant pleaded guilty at docket number CP-25-CR-0002614-2015 (2614-

2015) to one count of possession with the intent to manufacture or deliver

and one count of possession of firearm by person prohibited.      That same

day, Appellant pleaded guilty at docket number CP-25-CR-0002615-2015

(2615-2015) to one count of possession with the intent to manufacture or

deliver and one count of criminal use of communication facility. On July 8,



*Retired Senior Judge assigned to the Superior Court.
J-S05033-19


2016, Appellant received an aggregate sentence of 89 to 178 months’

incarceration plus five years’ probation. No direct appeal was filed.

        On August 28, 2017, Appellant pro se filed a PCRA petition at both

docket numbers. Counsel was appointed and filed an amended petition on

February 27, 2018, again listing both docket numbers. On June 13, 2018,

the PCRA court issued a notice of its intent to dismiss Appellant’s petition

without a hearing pursuant to Pa.R.Crim.P. 907.           Appellant did not file a

response and on July 16, 2018, the PCRA court dismissed Appellant’s

petition. On August 15, 2018, Appellant timely filed a notice of appeal.1 In

its caption, Appellant listed both docket numbers.

        In this Court, we issued a rule to show cause why the appeal should

not be quashed in light of our Supreme Court’s holding in Commonwealth

v. Walker, 185 A.3d 969 (Pa. 2018). See Order, 10/22/2018. No response

was filed, 2 and on November 9, 2018, this Court discharged the rule,

advising the parties “that the issue may be revisited” upon this panel’s

review. Order, 11/9/2018. Thus, before we reach the issue presented by

Appellant on appeal, we must address first the fact that Appellant filed a

single notice of appeal raising an issue that relates to two docket numbers.




1
    Both Appellant and the PCRA court complied with Pa.R.A.P. 1925.

2
    Appellant also did not address this issue in his brief.




                                         -2-
J-S05033-19


      In Walker, our Supreme Court considered whether to quash an appeal

where one notice of appeal was filed for orders entered at more than one

docket number.       The Official Note to Pennsylvania Rule of Appellate

Procedure 341(a) provides that “[w]here … one or more orders resolves [sic]

issues arising on more than one docket … separate notices of appeal must be

filed.” In Walker, our Supreme Court found that the “Official Note to Rule

341 provides a bright-line mandatory instruction to practitioners      to file

separate notices of appeal.”    Id. at 976-77. Thus, it held that for appeals

filed after June 1, 2018, the date Walker was filed, “when a single order

resolves issues arising on more than one lower court docket, separate

notices of appeal must be filed.” Id. at 977. The Court emphasized that the

“failure to do so will result in quashal of the appeal.” Id.

      In this case, on August 15, 2018, Appellant filed a single notice of

appeal from an order dismissing Appellant’s PCRA petition filed at two docket

numbers.    Because Appellant filed his notice of appeal after our Supreme

Court’s decision in Walker, we must quash this appeal.

      Appeal quashed.




Judgment Entered.




                                      -3-
J-S05033-19


Joseph D. Seletyn, Esq.

Prothonotary




Date: 3/25/2019




                          -4-